BlacKburN, J.

{dissenting)'.

This suit is brought to recover damages for the death of Joseph S. Pool, caused, as is claimed, by the negligence of the defendant company. A trial was had, and verdict and judgment for plaintiff. Defendant moved for a new trial, which was overruled, and it appealed. The undisputed facts are substantially as follows: Decedent and one Powers were employés of the defendant company, at work at Ogden, in its repair-shops, and were directed by the foreman to make some slight repairs on a car on a track in the yard. They went to the car, and¡ had to go under it to make the repairs, and did not put out the usual signal — a red flag — for their-*312protection, thinking, as the witness explained, it was too much trouble ior the length of time it would take them to do the work. After they had commenced work they heard an engine coming, and one of them requested a man by the name of Rice, a fellow-servant, engaged in the repair-shop, to stop the engine, and give warning that they were at work on the car. The engine stopped a few feet from the car they were at work upon, and they resumed work; and in a very short time a switch-man employed in the yard, by the name of Kilpatrick, gave a signal- to the engineer to back up, which he did with great force, and the decedent was injured, and died in a very short time. The evidence in behalf of the plaintiff in reference to what took place immediately preceding the accident is as follows: Powers: “ When I saw the engine come down upon us, I said to Rice, 'Co and stop him, and don’t let him hit this car at all, as it has to be repaired before it can go out.’ I saw him go to the other end of the car, and give the usual signal to stop. He did not say anything at that time. They came within about six feet of the car, and stopped. I heard Mr. Rice tell somebody not to hit this car; that they were working there. We went right to work again under ■the car. I heard Rice speak to Kilpatrick, and I heard Kilpatrick make some reply; but I did not know what it was. The car was moving then, and moved up to about six feet, and stopped. He told Kilpatrick not to hit the car; and I think he told him we were working there.” ■Rice: f'l had no conversation further than to tell Kilpat-rick not to touch the car, for men were working there. He was twenty or thirty feet away at the time. They stopped within about six feet of the car. The next thing I saw- was Kilpatrick signaling the engineer to • back up, and it came back with great force.” Three ■errors are assigned for the reversal of this case: (1) Con*313tributory negligence of the decedent; (2) Kilpatrick was a fellow-servant of the deceased; (3) excessive damages.
I think Kilpatrick was not a fellow-servant of the deceased, under the rule laid down by this Court in the case of Daniels v. Railway Co., 6 Utah, 357, 23 Pac. Rep. 762. I adhere to that decision, and think it states the best rule, considering the many divers decisions on that subject. The jury found that he was not a fellow-servant, and also his negligence caused the death of the decedent. These findings would sustain the verdict if there was no want of reasonable care contributing to his death on the part of the decedent. This question was also submitted to the jury: “Did the deceased use such care and precaution to avoid the injury as a prudent man in the exercise of due care should have used?” To this question the jury answered, “Yes.” I have disposed of the question as to whether Kilpatrick was a fellow-servant of the deceased. But the important one was, was the decedent guilty of contributory negligence? The jury found he was not. Was that finding right, and, if not right, is the appellate court bound by it? The rule is, if the finding of the jury is clearly and manifestly against the weight of the evidence, the trial court should grant a new trial, and if it fails to do that, it is error, and the appellate court should reverse. Hil. New Trials, 336, 339; Keaggy v. Hite, 12 Ill. 100; Belden v. Innis, 84 Ill. 78; Insurance Co. v. Beck, 74 Ill. 165; Bolton v. Howell, 18 Ind. 181; Smith v. Ireland, 4 Utah, 187, 7 Pac. Rep. 749; Hopkins v. Ogden City, 5 Utah, 390, 16 Pac. Rep. 596.
I think in this case the jury wholly misconceived the force and effect of the evidence. It was all given in behalf of the plaintiff. The decedent neglected to put out the well-known and usual signal of warning, a red flag, because it was too much trouble, and trusted to one *314Rice to protect him. Rice was his fellow-servant, and if he was hurt by the negligence of Rice, his fellow-servant, the plaintiff cannot recover. Rice says he told Kilpatrick, the switchman, who was controlling the engineer running the engine, not to touch the car; the decedent was at work under it; that Kilpatrick was twenty or thirty feet away. He does not say that Kilpatrick heard him. Indeed, he was not asked that question. If Kilpatrick heard' the warning, and, notwithstanding, signaled the engineer to move back, his act was more than negligence, — it was malice and murder. We cannot think that Kilpatrick heard the warning. We are not ready to presume him guilty of deliberately killing the decedent. Rice must have failed to make Kilpatrick hear and understand him. If so, Rice’s negligence contributed to the injury, and the defendant was not guilty of negligence through Kilpat-rick, and the plaintiff cannot recover. But were the decedent and Powers, his companion, guilty of contributory negligence in not hanging out the red flag, the usual signal, and one that the switchman and the engineer and everybody connected with the operation of the railroad understood, and respected F I think they were. In all human probability the accident would not have happened if the red flag had been put up. The engineer would have seen it, and not have obeyed the signal of the switchman. The switchman would have seen it, and not have given the signal to back up.
By intrusting their safety to Rice, they took the chances of his carelessness in giving the proper information to the switchman, and the chances of the switch-man hearing and understanding Rice. Their safety would have been certain if the flag had been hung out. It was a- mute and silent warning, but neither switchman nor engineer could have mistaken it, nor would they have disobeyed it. I think, therefore, as a matter of law, that *315the decedent, by neglecting to use the well-known signal, — the usual and well-understood precaution, — and trusting to the chance oí a fellow-servant protecting him, was guilty of contributory negligence on his part, and the plaintiff cannot recover. Railroad employés occupy very responsible positions. The safety of themselves, their fellow-employés, the safety of the property of the company, and the lives of the traveling public depend upon their diligence in the performance of their duties, and in the strict use of the ordinary precautions, well understood and prescribed by the company. Railroad employés may not at their pleasure set aside the rules and precautions made by the company for their protection, and substitute others, without assuming all the risks consequent upon such substitution. The other alleged errors need not be noticed, as this one "is sufficient to reverse the case. I think the trial court should have granted a new trial; and this case should be reversed, and a venire de novo awarded.